
	
		III
		110th CONGRESS
		2d Session
		S. RES. 430
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mr. Kennedy (for
			 himself, Mr. McCain,
			 Mr. Akaka, Mr.
			 Bayh, Mr. Burr,
			 Ms. Cantwell, Mr. Carper, Mr.
			 Casey, Mrs. Clinton,
			 Mr. Coleman, Ms. Collins, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Feingold, Mr. Grassley, Mr.
			 Isakson, Mr. Kerry,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Menendez, Ms.
			 Murkowski, Mr. Obama, and
			 Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating January 2008 as National
		  Mentoring Month.
	
	
		Whereas youth mentoring establishes a structured and
			 trusting relationship that brings young people together with caring individuals
			 who offer guidance, support, and encouragement;
		Whereas a growing body of mentoring research provides
			 strong evidence of success in reducing delinquency, substance use and abuse,
			 and academic failure;
		Whereas research also shows that formal mentoring, aimed
			 at developing the competence and character of the young person, promotes
			 positive outcomes such as improved academic achievement, self-esteem, social
			 skills, and career development;
		Whereas mentoring offers a supportive environment in which
			 young people can grow, expand their vision, and achieve a future that they
			 never thought possible;
		Whereas more than 15,000,000 young people in this Nation
			 still need mentors, falling into a mentoring gap;
		Whereas more than 4,300 mentoring programs in communities
			 of all sizes across the United States focus on building strong, effective
			 relationships between mentors and mentees;
		Whereas public-private mentoring partnerships bring State
			 and local leaders together to support mentoring programs by preventing
			 duplication of efforts, offering training in industry best practices, and
			 helping them make the most of limited resources to benefit the Nation’s
			 youth;
		Whereas coordinated national, State, regional, and local
			 efforts continue to need Federal support to allow more youth to be connected
			 with the power of mentoring;
		Whereas several Federal agencies have come together to
			 coordinate approaches to mentoring within the Federal Government through the
			 Federal Mentoring Council and National Mentoring Working Group under the
			 Corporation for National and Community Service;
		Whereas the designation of January 2008 as National
			 Mentoring Month will help call attention to the critical role mentors play in
			 helping young people realize their potential;
		Whereas the month-long celebration of mentoring will
			 encourage more organizations across the United States, including schools,
			 businesses, nonprofit organizations, faith institutions, foundations, and
			 individuals to become engaged in mentoring;
		Whereas National Mentoring Month will, most significantly,
			 build awareness of mentoring and encourage more people to become mentors and
			 help close the Nation’s mentoring gap; and
		Whereas the President has issued a proclamation declaring
			 January 2008 to be National Mentoring Month and calling on the people of the
			 United States to recognize the importance of mentoring, to look for
			 opportunities to serve as mentors in their communities, and to observe the
			 month with appropriate activities and programs: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of January 2008 as National Mentoring Month;
			(2)recognizes with
			 gratitude the contributions of the millions of caring volunteers who already
			 serve as mentors and encourages more individuals to volunteer as mentors;
			 and
			(3)encourages the
			 people of the United States to observe the month with appropriate ceremonies
			 and activities that promote the awareness of, and volunteer involvement with,
			 youth mentoring.
			
